internal_revenue_service number release date index number ------------------------------------------------ ----------------------------------------------- --------------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b02 plr-133808-13 date date legend x state date date date date date year dear -------------- ----------------------------------------------- ------------------------ ------- -------------------------- ----------------------- ------------------------ ------------------- -------------------- ------- this letter is in response to your request dated date on behalf of x seeking relief under sec_1362 of the internal_revenue_code facts based on the materials submitted and representations within we understand the relevant facts to be as follows x was organized as a limited_liability_company under the plr-133808-13 laws of state on date x made elections to be treated as an association_taxable_as_a_corporation and to be treated as an s_corporation effective date at the time of its organization x represents that its owners entered into an operating_agreement the original operating_agreement x is unable to locate a copy of this agreement x arranged for a new operating_agreement to be entered into effective as of date the restated operating_agreement section a of the restated operating_agreement provides that n et cash_flow from operations and net_cash_flow from sales refinancings and other extraordinary items shall be distributed to the members at such times and in such amounts as determined by the managers provided however that the company shall distribute net_cash_flow from operations to the members at least annually all cash_flow distributions shall be in proportion to the members’ profit-sharing percentages unless all members otherwise consent section b of the restated operating_agreement provides that i n the case of the liquidation or termination of the company distributions shall be made in accordance with article xi hereof sec_11 a of article xi in relevant part provides that a ll cash and other_property remaining for distribution to members pursuant to sec_11 following satisfaction of all debts and liabilities after an event of termination shall be divided among and distributed to the members in accordance with their positive capital accounts after giving effect to all contributions distributions and allocations for all periods if any member has a deficit capital_account balance after giving effect to all contributions distributions and allocations for all period sic such member shall have no obligation to make any contribution to the capital of the company with respect to such deficit and such deficit shall not be considered a debt owed to the company or to any other person for any purpose whatsoever the foregoing provision and the other provisions of this agreement relating to distributions are intended to comply with regulation sec_1_704-1 and shall be interpreted and applied in a manner consistent with such regulation exhibit a to the restated operating_agreement has provisions relating to the allocation_of_profits_and_losses and the maintenance of capital accounts while these provisions were included in contemplation of x being treated as a partnership their applicability was not limited to such being the case thus such provisions applied during the period of time in which x intended to be treated as an s_corporation for u s federal_income_tax purposes x maintains a separate capital_account for each owner on its books_and_records these capital accounts are not proportionate based on each owner’s ownership percentage in x although the disproportionality is slight x believes the disproportionality relates to an plr-133808-13 adjusting journal entry in the year following the s election but is unable to locate an explanation for the entry however x represents that the disproportionate capital accounts were not as a result of any transaction that had as a principal purpose circumvention of the small_business_corporation one class of stock requirement in sec_1361 on date an unrelated third party the purchaser acquired all of the outstanding interests in x purchaser who together with the owners intends to file an election under sec_338 with respect to its acquisition of x’s member interests prior to the acquisition during the purchaser’s due diligence the purchaser’s advisors reviewed the restated operating_agreement and the books_and_records of x and advised the purchaser that x could be viewed has having more than one class of stock for purposes of the small_business_corporation requirement of sec_1361 specifically the purchaser’s advisors noted that because the restated operating_agreement provided for liquidating distributions to the owners based on each owner’s capital_account balance and that the capital_account balances were disproportionate each outstanding member interest in x did not have identical rights to liquidation proceeds furthermore the purchaser’s advisors also noted that because the original operating_agreement could not be located it was not possible to determine if x satisfied the one class of stock requirement at the time it filed its s election to eliminate the potential second class of stock x and the owners entered into a second restated operating_agreement effective as of date sec_11 a of the second restated operating_agreement provides that f or so long as the company maintains its election to be classified as an association_taxable_as_a_corporation for federal_income_tax purposes pursuant to sec_301_7701-3 including without limitation taxation as an s_corporation within the meaning of sec_1361 and sec_1362 of the code all cash and other_property remaining for distribution to members pursuant to sec_11 following satisfaction of all debts and liabilities after an event of termination shall be divided among and distributed to the members pro_rata in proportion to their respective membership units of the company sec_11 b of the second restated operating_agreement provides that t his sec_11 b shall apply only if at the time of the dissolution and liquidation of the company the company is classified as a partnership for federal_income_tax purposes in such case all cash and other_property remaining for distribution to members pursuant to sec_11 following satisfaction of all debts and liabilities after an event of termination shall be divided among and distributed to members in accordance with their positive capital accounts after giving effect to all contributions distributions and allocations for all periods if any member has a deficit capital_account balance after giving effect to all contributions distributions and allocations for all period sic such member shall have no obligation to make any contribution to the capital of the company plr-133808-13 with respect to such deficit and such deficit shall not be considered a debt owed to the company or to any other person for any purpose whatsoever the foregoing provision and the other provisions of this agreement relating to distributions are intended to comply with sec_1_704-1 and shall be interpreted and applied in a manner consistent with such regulation in accordance with sec_1362 and sec_1_1362-4 x and each person who has been a shareholder of x at any time after date through the date of the ruling_request have consented to any adjustments as may be required by the secretary x requests a ruling that if certain provisions of x’s operating agreements caused it to have more than one class of stock for purposes of sec_1361 then the resulting ineffectiveness or subsequent termination of its s election was inadvertent within the meaning sec_1362 furthermore notwithstanding the potential invalidity or termination of its s election pursuant to sec_1362 x will be treated an s_corporation from date and thereafter law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation is generally treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances plr-133808-13 sec_1_1361-1 provides that bona_fide agreements to redeem or purchase stock at the time of death divorce disability or termination of employment are disregarded in determining whether a corporation's shares of stock confer identical rights sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that the termination shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based on the information submitted and the representations made we conclude that x's s_corporation_election may have been ineffective or subsequently terminated because x may have had more than one class of stock however we conclude that if x's s election was ineffective or subsequently terminated such ineffectiveness or termination was inadvertent within the meaning of sec_1362 of the code further we conclude that the corrective action taken by x and its shareholders does not create a second class of stock under sec_1361 consequently we rule that x will be treated as continuing to be an s_corporation from date and thereafter provided that x's s election otherwise is not terminated under sec_1362 plr-133808-13 except as specifically ruled upon above no opinion is expressed as to the federal_income_tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed or implied as to whether x otherwise qualifies as a subchapter_s_corporations under sec_1361 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and are accompanied by a perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling will be sent to the taxpayer_representative sincerely bradford r poston senior counsel branch office of the associate chief_counsel passthroughs special industries enclosure copy of letter for sec_6110 purposes
